Citation Nr: 0945725	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  04-41 913A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date prior to 20 June 2001 
for the grant of special monthly compensation (SMC) for loss 
of use of the left hand.

2.  Entitlement to an effective date prior to 17 July 1998 
for a rating in excess of 40% for rheumatoid arthritis.

3.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional disability as 
a result of VA surgery in June 1997.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from October 1979 to October 
1982.

This appeal to the Board of Veterans Appeals (Board) arises 
from a July 2002 rating action that denied an effective date 
prior to 20 June 2001 for the grant of SMC for loss of use of 
the left hand, an effective date prior to 17 July 1998 for a 
rating in excess of 40% for rheumatoid arthritis, and 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for additional disability as a result of 
VA surgery in June 1997.  

In March 2005, the Veteran testified at a hearing before a 
decision review officer at the RO.

By decision of June 2009, the Board remanded this case to the 
RO to afford the Veteran a Board hearing before a Veterans 
Law Judge (VLJ) at the RO.

In August 2009, the Veteran testified at a Board hearing 
before the undersigned VLJ at the RO.

The Board's decision with respect to the issues of an 
effective date prior to 20 June 2001 for the grant of SMC for 
loss of use of the left hand, and an effective date prior to 
17 July 1998 for a rating in excess of 40% for rheumatoid 
arthritis is set forth below.  The issue of compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
additional disability as a result of VA surgery in June 1997 
is the subject of the REMAND section of this decision 
following the ORDER, and is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  The VA 
will notify the appellant when further action is required.
 

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for earlier effective dates for the 
grant of SMC for loss of use of the left hand and for a 
rating in excess of 40% for rheumatoid arthritis on appeal 
has been accomplished.

2.  On 6 March 1990, the VA received the veteran's initial 
claim for service connection for a left wrist disability.

3.  The evidence since 6 March 1990 shows that no effective 
function of the veteran's left hand remained other than that 
which would have been equally well served by an amputation 
stump at the site of election below the elbow with use of a 
suitable prosthetic appliance.  

4.  Prior to 17 July 1998, the veteran's rheumatoid arthritis 
was manifested by no more than symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings, or incapacitating 
exacerbations occurring 3 or more times per year.


CONCLUSIONS OF LAW

1. The criteria for SMC for loss of use of the left hand are 
met from 6 March 1990.  38 U.S.C.A. §§ 1114(k), 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.400, 
and Part 4, including §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.63, 4.71, 4.71a, Diagnostic Code 5125 (2009).

2.  The criteria for an effective date prior to 17 July 1998 
for a rating in excess of 40% for rheumatoid arthritis are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.400, and Part 4, including 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Code 5002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
essentially includes, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it 
defines the obligation of the VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims for an 
effective date prior to 20 June 2001 for the grant of SMC for 
loss of use of the left hand, and an effective date prior to 
17 July 1998 for a rating in excess of 40% for rheumatoid 
arthritis on appeal has been accomplished.

A June 2001 pre-rating RO letter informed the Veteran and her 
representative of the VA's responsibilities to notify and 
assist her in her claims, and notified her of what was needed 
to establish entitlement to a higher rating.  An August 2006 
post-rating RO letter informed them of what was needed to 
establish entitlement to earlier effective dates (EEDs) for 
the grants of SMC for the loss of use of the left hand, and a 
rating in excess of 40% for rheumatoid arthritis.  
Thereafter, she was afforded opportunities to respond.  The 
Board thus finds that the Veteran has received sufficient 
notice of the information and evidence needed to support her 
EED claims, and has been provided ample opportunity to submit 
such information and evidence.  

Additionally, the August 2006 RO letter provided notice that 
the VA would make reasonable efforts to help the Veteran get 
evidence necessary to support her claims, such as medical 
records (including private medical records), if she gave it 
enough information, and if needed, authorization to obtain 
them, and specified what evidence the VA had received, what 
evidence the VA was responsible for obtaining, to include 
Federal records, and what evidence the VA would make 
reasonable efforts to obtain.  The Board thus finds that the 
June 2001 and August 2006 RO letters collectively satisfy the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by her and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by him.  As indicated above, 
all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the Veteran both 
before and after the July 2002 rating action on appeal.  
However, the Board finds that the delay in issuing the full 
38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
Veteran because it did not affect the essential fairness of 
the adjudication, in that her EED claims were fully developed 
and readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir.2006).  As indicated above, the 
Veteran has been notified of what was needed to substantiate 
her EED claims, and afforded numerous opportunities to 
present information and/or evidence in support thereof.  As a 
result of RO development and the Board remand, comprehensive 
documentation, identified below, has been associated with the 
claims folder and considered in connection with the veteran's 
appeal.  After the 2001 and 2006 RO notice letters, the RO 
gave the Veteran further opportunities to furnish information 
and/or evidence pertinent to the claims before it 
readjudicated them on the basis of all the evidence of record 
by rating action of March 2007.  

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that, in rating cases, a claimant 
must be informed of the criteria for determining the 
effective date of a disability.  In this case, the Board 
finds that the appellant was notified of the effective date 
information in the August 2006 RO letter, and that this 
suffices for Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the EED claims currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate her claims, to include obtaining all 
available pertinent post-service VA and private medical 
records.  She was afforded comprehensive VA examinations, and 
transcripts of her March 2005 RO and August 2009 Board 
hearing testimony have been associated with the claims folder 
and considered in adjudicating these claims.  Significantly, 
the Veteran has not identified, nor does the record otherwise 
indicate, any existing, pertinent evidence, in addition to 
that noted above, that has not been obtained.  The record 
also presents no basis for further development to create any 
additional evidence to be considered in connection with the 
matters currently under consideration.    

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the EED 
claims on appeal at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.  

II.  Analysis

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.      38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of          2 ratings apply under 
a particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  A veteran's entire history is to be considered when 
making disability evaluations.  See generally 38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

A. An Effective Date Prior to 20 June 2001 for the Grant of 
SMC                          for Loss of Use of the Left 
Hand.

The Veteran contends that she is entitled to SMC for the loss 
of use of her left hand from March 1990, the date of her 
initial claim for service connection for a left wrist 
disability.  She asserts that medical evidence in the record 
since 1990 supports the fact that she had so little left hand 
function remaining that it was equal to no more than that of 
an amputation stump below the elbow, with a suitable 
prosthesis in place.  She gave testimony to that effect at 
the March 2005 RO and August 2009 Board hearings. 

Under the applicable criteria, unfavorable ankylosis of a 
minor wrist in any degree of palmar flexion, or with ulnar or 
radial deviation warrants a 40% rating.  40% is the maximum 
available schedular rating.  Extremely unfavorable ankylosis 
will be rated as loss of use of the hand.  38 C.F.R. § 4.71a, 
DC 5125. 

SMC under the provisions of 38 U.S.C.A. § 1114(k) is payable 
for loss of use of one hand.  This special compensation is 
payable in addition to the basic rate of compensation 
otherwise payable on the basis of degree of disability.  
38 C.F.R. § 3.350(a).

Loss of use of a hand will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining hand function, whether the acts of grasping, 
manipulation, etc., could be accomplished equally well by an 
amputation stump with a prosthesis.  For example, complete 
ankylosis of 2 major joints of an extremity will constitute 
loss of use of the hand involved.  38 C.F.R. §§ 3.350(a)(2), 
4.63. 

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400.

By rating action of December 2001, the RO increased the 
rating of the veteran's left wrist De Quervain's disease from 
20% to 60%, effective 20 June 2001.  She was also found 
entitled to SMC for loss of use of the left hand from 20 June 
2001 under the provisions of 38 U.S.C.A. § 1114(k) and 
38 C.F.R. § 3.350(a).  

In this case, the Board finds that the evidence permits the 
grant of SMC for loss of use of the left hand from 6 March 
1990, the date of the veteran's claim for service connection 
for a left wrist disability, as the evidence shows that she 
has had so little left hand function remaining since 1990 
that it was equal to no more than that of an amputation stump 
below the elbow, with a suitable prosthesis in place.

In February 1990, the Veteran filed a claim for compensation 
from the U.S. Department of Labor, Employment Standards 
Administration, Office of Workers' Compensation Programs 
(OWCP) on account of a traumatic left wrist injury during the 
course of her employment as a flat sorter machine operator 
with the U.S. Postal Service.  Medical evidence associated 
with that claim includes a February 1990 examination report 
by W. A., M.D., wherein the Veteran complained of a very 
painful left wrist on use.  The diagnosis was left wrist De 
Quervain's disease, and physical therapy and surgery were 
planned.  In March 1990, the Veteran underwent left wrist 
tenosynovial release for tenosynovitis at the West Paces 
Ferry Hospital.  

On April 1990 VA orthopedic examination, the physician noted 
that the Veteran was right-handed, had very poor grip in the 
left hand, and could not grip a steering wheel or squeeze a 
tube of toothpaste.   She had to keep ice on the wrist and 
took medication and elevated it whenever it began to swell.  
Current examination showed decreased left wrist range of 
motion in palmar flexion from 0 to 18 degrees and in 
extension from 0 to 25 degrees.  Ulnar and radial deviation 
were from 0 to 35 and 10 degrees, respectively.  There was 
slight tenderness to palpation and no swelling, spasticity of 
muscles, or deformity.  The diagnosis was left wrist De 
Quervain's disease.

In May 1990, Dr. W. A. described the nature of the veteran's 
impairment as marked pain and tenderness in the left wrist 
and thumb, and opined that she was unable to return to work 
due to postoperative De Quervain's reflex sympathetic 
dystrophy (RSD).  

Kaiser Permanente examination in late May 1990 showed 
decreased left wrist range of motion and extreme pain with 
range of motion.  The diagnosis was De Quervain's disease and 
new ganglion.

In July 1990, Dr. W. A. stated that the Veteran had had a 
difficult course postoperatively and developed a RSD.  She 
had been taking physical therapy but still had continued pain 
and limited use of the left hand, and had been out of work 
since surgery in March.  She currently had minimal use of the 
left hand and typical skin changes of RSD.  The doctor opined 
that the veteran's injury was work-related, and that she was 
capable of returning to work, but with very limited activity 
and no use of the left hand.  She could use her right hand.

In August 1990, Dr. W. A. stated that he first saw the 
Veteran in January 1990 for De Quervain's tenosynovitis.  She 
returned to work in July, but with very limited activity and 
no use of the left hand.

June 1991 VA orthopedic examination showed a cyst on top of 
the veteran's left wrist.  The Finkelstein test was completed 
with the veteran's left thumb tucked inside the fingers of 
her left hand.  Then she stabilized the forearm with one hand 
and attempted to deviate her wrist to the ulnar side of the 
other.  There was sharp pain immediately, drawing the wrist 
to the radial side, also with sharp pain.  Left hand grasp 
was almost nonexistent.  She wore a brace on the left wrist 
which covered the wrist and hand.  Left wrist X-rays revealed 
no abnormality.  The diagnoses were De Quervain's disease 
with secondary status post cyst resection on top of the left 
wrist, status post slit tendon sheath release, and cyst on 
top of the left wrist.                 
   
September 1993 VA outpatient records indicated that the 
Veteran had left wrist pain that limited wrist range of 
motion.  Examination in December showed almost no left wrist 
flexion or extension.  She had painful left wrist movement in 
April 1994.      X-rays were normal.  Examination in July 
showed a small ganglion on the dorsal surface of the left 
wrist.  There was minimal left hand grip effort secondary to 
pain.  The Veteran complained of increasing left wrist pain 
in September, and inability to raise her left arm over her 
head secondary to pain.  

On March 1996 VA examination, the Veteran complained of 
severe left wrist pain.  On examination, the site of surgery 
for De Quervain tenosynovitis was slightly tender.  The 
diagnosis was postoperative status removal of bursa for De 
Quervain tenosynovitis with postoperative status left dorsal 
wrist ganglion cystectomy.

August 1997 VA outpatient records show the veteran's 
complaints including left wrist pain.  Examination in March 
1998 showed decreased left wrist extension.  

Examination during VA hospitalization from April to May 1998 
showed decreased left upper extremity strength all the way up 
to the shoulder secondary to the veteran's problems with 
tenosynovitis.  

On mid-August 1998 examination by H. E., M.D., the veteran's 
complaints included left wrist pain.  On examination, she 
could flex and extend the left hand joints only 5 degrees at 
each joint.  She could not move the left hand at the wrist in 
any way; it was straight without ability to flex or extend at 
all.  She had poor strength against resistance of left 
straight arm raising, and against resistance on extension of 
the left arm below the elbow.  Left hand grip was poor.  

Examination during VA hospitalization from late August to 
early September 1998 showed the left forearm and hand in a 
splint.  There were tender points at the left forearm.  
Examination during subsequent VA hospitalization in mid-
September showed the left forearm in a splint. 

On November 1998 VA/QTC examination, the veteran complained 
of left wrist pain.  She currently wore a thumb spica 
removable splint on the left wrist.  Current examination 
after removal of the splint showed left wrist flexion and 
extension from 0 to 60 degrees, and ulnar and radial 
deviation from 0 to 20 and 30 degrees, respectively.  Left 
wrist X-rays showed no degenerative changes.

Examination during January 2000 hospitalization at the Henry 
Medical Center showed numbness over the left hand at the site 
of nerve release.  There was decreased left hand grip 
strength.  Sensory examination showed decreased pinprick in 
the distribution of the left superficial radial nerve.

April 2000 examination by P. J., M.D., showed decreased left 
grip strength and "normal grip strength bilaterally."  
Examination in June showed "normal grip strength 
bilaterally."  An initial report of examination in November 
initially indicated "normal grip strength bilaterally," but 
Dr. P. J. subsequently crossed-out the word "bilaterally" 
and wrote in "on the right."

On 20 June 2001 VA examination, the Veteran complained of 
constant left wrist pain, frequent swelling, and significant 
lack of strength in the left wrist and hand.  On examination, 
she could not make a fist with the left hand, which was 
weaker than the right.  She could not fasten buttons, pick up 
a piece of paper and tear it, or pick up a pin and grasp it 
tightly with the left hand.  Left wrist dorsiflexion was from 
0 to 13 degrees, palmar flexion 0 to 18 degrees, and radial 
and ulnar deviation from 0 to 6 and 9 degrees, respectively.  
All maneuvers were limited by pain.  Left wrist X-rays were 
negative.  The diagnosis was De Quervain's tenosynovitis, 
status post surgical release, with residual symptoms 
including disability of the left wrist and hand. 

On that record, the Board finds that the grant of SMC for 
loss of use of the left hand is warranted from 6 March 1990, 
the date of the veteran's claim for service connection for a 
left wrist disability, as the evidence since 1990 shows that 
no effective function of her left hand remained other than 
that which would have been equally well served by an 
amputation stump at the site of election below the elbow with 
use of a suitable prosthetic appliance.  The Board's 
determination has been made on the basis of consideration of 
the veteran's minimal remaining left hand function, and 
whether the acts of grasping, manipulation, etc., could be 
accomplished equally well by an amputation stump with a 
prosthesis, as reflected in the numerous medical reports from 
1990 to 2001.  

In reaching this conclusion, the Board has considered Dr. P. 
J.'s 2000 examination reports showing seemingly contradictory 
findings with respect to the veteran's left hand grip 
strength.  However, the Board is satisfied that the April and 
November 2000 reports of "normal grip strength bilaterally" 
represent typographical errors, when seen in light of the 
April 2000 report that simultaneously noted decreased left 
grip strength, and Dr. J. P.'s correction of his November 
2000 examination report to reflect normal grip strength on 
the right only.

B.  An Effective Date Prior to 17 July 1998 for a Rating                                           
in Excess of 40% for Rheumatoid Arthritis.
  
The Veteran contends that she is entitled to an effective 
date prior to 17 July 1998 for a rating in excess of 40% for 
rheumatoid arthritis.  She asserts that such rating should be 
in effect from August 1990, the date of her initial claim for 
service connection for rheumatoid arthritis.  She gave 
testimony to that effect at the March 2005 RO and August 2009 
Board hearings. 

By rating action of November 1999, the RO granted service 
connection for fibromyalgia and assigned a 20% rating under 
38 C.F.R. § 4.71a, DC 5025, from August 1990, and a 40% 
rating from June 1997.  By rating action of January 2001, the 
RO assigned a 40% rating for fibromyalgia from August 1990.  
By rating action of December 2001, the RO changed the 
description of the veteran's service-connected disability 
from fibromyalgia to rheumatoid arthritis, and assigned a 
100% rating for rheumatoid arthritis of multiple joints under 
DC 5002 from 17 July 1998.

Under the applicable criteria, rheumatoid arthritis with 
symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times per 
year warrants a 40% rating.  A 60% rating requires less than 
criteria for 100% but with weight loss and anemia productive 
of severe impairment of health or severely incapacitating 
exacerbations occurring 4 or more times per year or a lesser 
number over prolonged periods.  A 100% rating requires 
totally incapacitating rheumatoid arthritis with 
constitutional manifestations associated with active joint 
involvement.  38 C.F.R. § 4.71a, DC 5002. 

The effective date of a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  The effective 
date of a claim for increase is the earliest date as of which 
it is factually ascertainable than an increase in disability 
had occurred, if the claim is received within 1 year from 
such date; otherwise, the effective date is the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2).

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that a rating in excess of 40% was 
not warranted for the veteran's rheumatoid arthritis under 
the applicable rating criteria at any time prior to 17 July 
1998.

In February 1990, the Veteran filed a claim for compensation 
from the U.S. Department of Labor, Employment Standards 
Administration, OWCP, on account of a traumatic left wrist 
injury during the course of her employment as a flat sorter 
machine operator with the U.S. Postal Service.  Medical 
evidence associated with that claim includes several 1990 
examination reports by Dr. W. A. and Kaiser Permanente that 
are negative for findings or diagnoses of rheumatoid 
arthritis.  April 1990 VA orthopedic examination was also 
negative for pertinent pathology.

June 1991 VA orthopedic examination noted that the Veteran 
was not working, as she was attending school.  She weighed 
160 pounds.  Left wrist X-rays revealed no abnormality.  
There were no findings or diagnoses of rheumatoid arthritis.                 
   
September 1993 VA outpatient records indicated that the 
Veteran had a 14-year history of "arthritis" of multiple 
joints.  The assessment was polyarthralgia with history of 
positive rheumatoid factor, question of rheumatoid arthritis.  
Examination in December showed diffuse moderate stiffness and 
no hot joints.  The hips and knees moved well.  The 
assessment was ill-defined probably early autoimmune disease 
characterized by polyarthralgias and a positive rheumatoid 
factor.  

All joints were normal except the left wrist on April 1994 VA 
outpatient examination, and X-rays were normal.  Probably 
rheumatoid arthritis was assessed in August.  Examination in 
September indicated polyarthralgias with a positive 
rheumatoid factor, but X-rays were negative for erosions.  
Current examination showed no effusions, warmth, or erythema 
in any of the joints.  Examination in October showed no joint 
inflammation or deformity and no erosion changes on     X-
ray.  The examiner concluded that there was no evidence of 
rheumatoid arthritis.  ANA was negative, and TSH was normal.  

January 1995 VA outpatient examination showed no effusions in 
the knees and elbows.  In August, the Veteran was noted to be 
attending school.  

On March 1996 VA examination, the Veteran weighed 203 pounds.  
Examination showed in general fairly normal range of 
movements of joints and spines.  Muscular development was 
normal.  There were no findings or diagnoses of rheumatoid 
arthritis.
 
August 1996 VA outpatient records indicate that the Veteran 
weighed 207 pounds.  She complained of joint pains.  The 
assessment was mild fibromyalgia, controlled with medications 
and exercise.  

February 1997 VA outpatient records showed the veteran's 
complaints of occasional pains in the elbows, hips, knees, 
and wrists.  She was noted to be a full-time student.  
Examination showed normal range of motion of all extremities.  
The assessment was fibromyalgia, and it was felt that the 
Veteran was doing well on minimal medications.  In August, 
the Veteran complained of shoulder and wrist pain.    

March 1998 VA outpatient examination showed 5/5 motor 
strength in both lower extremities and the right upper 
extremity, and 4/5 strength in the left upper extremity.  
There was full range of motion of all joints except the left 
wrist, and the Veteran was able to rise from a chair without 
the use of her hands.  On examination in June, the Veteran 
weighed 200 pounds.  There were no restrictions with respect 
to physical activity limitations.    

VA vocational rehabilitation records indicate that the 
Veteran last worked for the U.S. Postal Service in 1990.  She 
attended Clayton State College from 1991 to 1993 and Georgia 
State University from 1994 to 1997, at which time she 
obtained a bachelor's degree in social work.  From 1997 to 
1998, she received job search assistance that was terminated 
in May 1998 due to medical conditions, primarily a service-
connected post-traumatic stress disorder rated 100% disabling 
from April 1998, that prevented her from seeking employment.

On 17 July 1998 VA outpatient examination, the Veteran 
complained of increased pain in the neck, shoulders, and 
knees.  The examiner noted that she had incapacitating pain 
from fibromyalgia and decreased function secondary to pain 
throughout the day.  The assessments were 
fibromyalgia/chronic pain, chronic fatigue and diffuse 
arthralgias and myalgia, multiple trigger points on 
examination.  The examiner opined that the Veteran was fully 
incapacitated secondary to the pain.

As documented above, the Board finds that the medical 
evidence did not indicate at least the level of impairment 
that would warrant a 60% rating (weight loss and anemia 
productive of severe impairment of health, or severely 
incapacitating exacerbations occurring 4 or more times per 
year or a lesser number over prolonged periods) or a 100% 
rating (totally incapacitating rheumatoid arthritis with 
constitutional manifestations associated with active joint 
involvement) for the veteran's rheumatoid arthritis under DC 
5002 at any time prior to 17 July 1998.  In this regard, the 
Board notes that the medical evidence prior to that date 
showed that her rheumatoid arthritis was manifested by no 
more than symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings, or incapacitating exacerbations occurring 3 or more 
times per year, thus warranting no more than a 40% rating.

For all the foregoing reasons, the Board finds that a rating 
in excess of 40% for rheumatoid arthritis was not warranted 
under any pertinent criteria at any time prior to 17 July 
1998, inasmuch as the factual findings do not show distinct 
time periods where that disability exhibited symptoms that 
would warrant different ratings, and the claim for an EED for 
a rating in excess of 40% must thus be denied.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

SMC for loss of use of the left hand is granted from 6 March 
1990, subject to the law and regulations governing the 
payment of monetary benefits.

An effective date prior to 17 July 1998 for a rating in 
excess of 40% for rheumatoid arthritis is denied.


REMAND

Considering the record in light of the duties imposed by the 
VCAA, the Board finds that all notice and development action 
needed to fairly adjudicate the claim for compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
additional disability as a result of VA surgery in June 1997 
has not been accomplished.

Although the record contains some correspondence from the RO 
to the Veteran addressing some VCAA notice and duty-to-assist 
provisions, the record does not include correspondence that 
sufficiently addresses the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the VA to 
explain what evidence will be obtained by whom.  See Charles 
v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Action by the agency of 
original jurisdiction is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  The RO's notice letter to the Veteran should explain 
what is needed to establish entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 and 
38 C.F.R. § 3.361 (2009), specifically, medical evidence that 
additional disability was caused by VA surgical treatment, 
and that the proximate cause of any claimed additional 
disability was (a) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA in furnishing the June 1997 surgical 
treatment, or (b) an event not reasonably foreseeable.  The 
letter should also explain that she has a full 1-year period 
for response.  See 38 U.S.C.A. § 5103; but see also 
38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to 
clarify that the VA may make a decision on a claim before the 
expiration of the 1-year VCAA notice period).  The letter 
should also ensure that she receives notice that meets the 
requirements of the Court's decision in Dingess/Hartman, as 
appropriate.  After providing the required notice, the RO 
should obtain any additional evidence for which the Veteran 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The Veteran contends that she currently suffers from 
additional disability that is a result of surgical treatment 
at a VA medical facility in June 1997.  She asserts that she 
suffers from nerve damage to both breasts and lower 
extremities, cervical spine disability, and upper torso scars 
as a result of the surgery.  She also states that she suffers 
from residuals of the negligent administration of morphine 
and penicillin during hospitalization, despite knowledge on 
the part of VA hospital personnel that she was allergic to 
those drugs.  She states that such additional disabilities 
were proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in performing the surgery.

A review of the evidence discloses that in June 1997 the 
Veteran was hospitalized at a VA medical facility for 
bilateral breast reductions.  Post surgically, she complained 
of bilateral foot numbness that was still present at the time 
of hospital discharge.

On that record, the Board finds that the Veteran should be 
afforded a VA examination to determine whether she currently 
has any additional chronic disability manifested by nerve 
damage to both breasts and lower extremities, cervical spine 
disability, upper torso scars, and residuals of 
administration of morphine and penicillin, and if so, whether 
any such disability was proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA during 
hospitalization in June 1997, or an event not reasonably 
foreseeable during such hospitalization.

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R.  § 3.655 (2009).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran does not report 
for the scheduled examination, the RO should obtain and 
associate with the claims folder a copy of any notice of the 
date and time of the examination sent to her by the pertinent 
VA medical facility.

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.
 
Accordingly, to ensure that all due process requirements 
imposed by the VCAA are met, this case is hereby REMANDED to 
the RO via the AMC for the following action:

1.  The RO should send the Veteran and 
her representative a letter requesting 
her to provide sufficient information, 
and if necessary, authorization, to 
enable it to obtain any additional 
evidence pertinent to the claim for 
compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for 
additional disability as a result of VA 
surgery in June 1997 that is not 
currently of record.  The letter should 
explain to the Veteran what is needed to 
establish entitlement to compensation 
benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361, 
specifically, medical evidence that 
disability was caused by VA surgical 
treatment and the proximate cause of any 
additional disability was (a) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the VA 
in furnishing the June 1997 surgical 
treatment, or (b) an event not reasonably 
foreseeable.  The RO should also explain 
the type of evidence that is the 
veteran's ultimate responsibility to 
submit.  

The RO should ensure that its letter 
meets the requirements of the Court's 
decision in Dingess/Hartman, as 
appropriate.  The RO's letter should 
clearly explain to the Veteran that she 
has a full 1-year period to respond 
(although VA may decide the claim within 
the 1-year period).

2.  If the Veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims folder.  If any records sought are 
not obtained, the RO should notify her 
and her representative of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  Thereafter, the RO should arrange for 
the Veteran to undergo VA examination by 
a physician at an appropriate VA medical 
facility.  The entire claims folder must 
be made available to the physician 
designated to examine the Veteran, and 
the examination report should include 
discussion of her documented medical 
history and assertions.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.  

The examiner should render opinions, 
consistent with the record and sound 
medical judgment, as to (a) whether the 
Veteran currently has any additional 
chronic disability manifested by nerve 
damage to both breasts and lower 
extremities, cervical spine disability, 
upper torso scars, and residuals of 
administration of morphine and 
penicillin, and if so, (b) whether it is 
at least as likely as not (i.e., there is 
at least a  50% probability) that the 
proximate cause of any such disability 
was (1) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the VA during hospitalization in June 
1997, or (2) an event not reasonably 
foreseeable during the June 1997 VA 
hospitalization.  In reaching his 
opinions, the physician should address 
the matter of whether, in evaluating the 
Veteran in June 1997, the VA failed to 
exercise the degree of care that would be 
expected of a reasonable health care 
provider.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.  

4.  If the Veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of any notice of the date 
and time of the examination sent to her 
by the pertinent VA medical facility.  

5.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).  

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for 
additional disability as a result of VA 
surgery in June 1997 remaining on appeal 
in light of all pertinent evidence and 
legal authority.  If the Veteran fails to 
report for the scheduled examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655, as appropriate.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
Veteran and her representative an 
appropriate Supplemental Statement of the 
Case that includes reasons and bases for 
all determinations, and affords them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.      §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


